DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/31/20; 9/27/21 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Step 1- Claim 1 
Claim 11 and dependent claims 12-20 are drawn to a method and thus meet the requirements for step 1. 
Step 2a (prong 1) -  Claim 1 
Claims 11 recites the step of “estimating”  Under the broadest reasonable interpretation, this step covers a concept capable of being performed in the human mind, and thus falls within the mental processes grouping of abstract ideas. Nothing in the claim precludes the step from practically being performed in the mind. 
Accordingly, claim 11 recites an abstract idea. 
Step 2a (prong 2) – Claim 1 
The judicial exception is not integrated into a practical application. Claim 11 recites the additional elements of:
- receiving one or more magnetic-positioning signals is insignificant extra-solution activity (i.e., data gathering),
- one or more position sensors coupled to one or more body-surface patches is insignificant extra-solution activity (i.e., data gathering), it is further noted that none of the sensors or electrodes are positively recited as being part of the system, only that the interface or processes uses data from them, each are listed as functional language, and
- sending an output derived from the estimated distance to the output devices is recited at a high level of generality (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
These steps do not integrate the abstract idea into a practical application because they are insignificant extra solution activity.  
  
Step 2b- Claim 11 
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, providing a (an output derived from the estimated distance) is recited at a high level of generality (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data).  Further, receiving one or more magnetic-positioning signals from one or more patches attached to a body of a patient is considered data gathering. It is noted that the position sensors are recited at a high level of generality. 
The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional when considered individually and in combination with evidence provided. Specifically:  
Receiving one or more magnetic positioning signals is well understood, routine, and conventional (i.e., receiving data MPEP 2106.05(d)(II)).
Receiving one or more magnetic-positioning signals from one or more patches attached to a body of a patient is well-understood routine and conventional (i.e., gathering data/statistics MPEP 2106.05(d)(II)). 
Sending an output derived from the estimated distance to the output devices providing a heart health indicator is considered to be well-understood, routine, and conventional (i.e., presenting data MPEP 2106.05(d)(II)).       
Claim 11 is thus consider to be directed to an abstract idea without significantly more. 
 
Claims 12-20 depend from claim 11. The type of data analyzed as stated in claims 12-16 and 18 are considered extra solution activity. Claims 17 is directed to the extra solution activity of presenting the data. The devices utilized to collect the data as stated in claims 19-20 are stated at a high level of generality in applicant’s specification and are merely used as a tool to carry out the data gathering. Thus, the dependent claim do not change the overall analysis that claims 12-20 are also directed to an abstract idea.

Claims 1-10
Independent claim 1 is directed to a system containing limitations similar to that for claim 11 and further includes a processor and interface. Analyzing the processor and interface of claim 1 under step 2a, prong 1, the processor and interface are recited at a high level of generality and merely use the computer elements (the processor and interface) as a tool. When analyzed under step 2a, prong 2, the processor and interface perform generic computer functions like input/output and processing data. Further, when the analysis is extended to step 2b, the processor and interface are considered to use the computer elements as tools, MPEP 2106.05(d)(II). Thus, claim 1 is also considered to be patent ineligible subject matter. Dependent claims 2-10 are similar to dependent claims 12-20 and should have been rejected on similar grounds.
	
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1-20 are rejected as independent claims 1 and 11 positively recite the phrenic nerve in lines 1-2. The phrenic nerve is a part of the human organism and therefore is not considered patentable subject matter.  It is suggested to state that the Apparatus/method is adapted for the detection and mapping of a phrenic nerve. Claim 1 further recites a heart, a phrenic nerve of the patient and a body of the patient.  All which positively claim a part of the human body.  It is suggested to further state that each is adapted to detect/attach/pace each of the body parts.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the phrenic nerve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a phrenic nerve" in lines 10-11.  There is vague as it is unclear if this is the same phrenic nerve as lines 1-2 or a new limitation that is separate and distinct from the phrenic nerve in lines 1-2.
Claim 10 recites the limitation "the cardiac ablation method" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the phrenic nerve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a phrenic nerve" in lines 10-11.  There is vague as it is unclear if this is the same phrenic nerve as lines 1-2 or a new limitation that is separate and distinct from the phrenic nerve in lines 1-2.
Conclusion
It is noted that the claims are rejected under 35 USC 101 and 112 only and do not have an art rejection. The subject matter for the independent claims could not be found or was not suggested in the prior art.  The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of estimating, based on the magnetic-positioning signals, a motion of one or more of the body-surface patches occurring during the detected stimulation of the phrenic nerve; estimate, based on the estimated motion of the body-surface patches, a distance between the pacing electrode and the phrenic nerve in combination with the other limitations of the claim.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/Primary Examiner, Art Unit 3792